





CITATION: Ryabikhina v. Leong, 2011 ONCA 221



DATE: 20110322



DOCKET: C52793, C52486 & M39716



COURT OF APPEAL FOR ONTARIO



Sharpe, Gillese and Karakatsanis
JJ.A.



BETWEEN



Nadejda Ryabikhina



Plaintiff (Appellant)

and

Renata Leong

Defendant (Respondent)



Nadejda Ryabikhina and Elena Ryabikhina, in person



Chris Hubbard and Jamie Yoon, for the respondent



Heard: March 21, 2011



On appeal from the order of Justice Edward P. Belobaba of the
          Superior Court of Justice dated October 5, 2010.



APPEAL BOOK ENDORSEMENT



[1]

For reasons given in C52486, appeal of Nadejda Ryabikhina is dismissed. 
    Elena Ryabikhina makes allegations against the respondent physician.  Elena is
    not a plaintiff in this action and has no standing in this appeal in her own
    right.  Moreover, given the nature of the defamation claim, the respondent
  could not respond without mentioning Elenas name.

[2]

Appeal dismissed.  Costs to the respondent fixed at $5,000 inclusive of
    disbursements and applicable taxes.


